Citation Nr: 1633565	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  12-13 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral flat feet.  

2.  Entitlement to service connection for a bilateral foot disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1988 to November 1999.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains documents additional VA treatment record and other records that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

The reopened issue of entitlement to service connection for a bilateral foot disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's initial claim of entitlement to service connection for bilateral flat foot was previously denied in a September 2005 rating decision; the Veteran did not perfect an appeal to this decision.  

2. Evidence received since the September 2005 rating decision is not duplicative of evidence previously received, and such evidence relates to an unestablished fact necessary to substantiate the underlying claim, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 2005 rating decision denying service connection for bilateral flat foot is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2015).

2.  As new and material evidence has been received, the requirements to reopen the claim for service connection for bilateral flat feet have been met.  38 U.S.C.A. 
§ 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In finding that new and material evidence has been received to reopen the claim for a de novo review, any error related to VA's duties to notify and assist with regard to this specific aspect of the matter is thereby rendered moot by this determination.  

II.  Legal Criteria and Analysis

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2015).  A finally disallowed claim, however, may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

Regardless of the action taken by the RO, the Board must determine whether new and material evidence has been received subsequent to an unappealed RO denial.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  As part of this review, the Board considers evidence of record at the time of the previous final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim, and evidence submitted since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273, 285-86 (1996).
New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2015).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist or consideration of a new theory of entitlement.  Shade, 24 Vet. App. at 117-18. 

Additionally, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1).  A claim is not reconsidered, however, where VA could not have obtained the records when it initially decided the claim because the records did not exist at that time, or because the claimant failed to provide sufficient information to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or any other official source.  38 C.F.R. § 3.156(c)(2).

To establish service connection, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called nexus requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

In a September 2005 rating decision, the RO denied service connection for acquired flat feet because the evidence did not show a diagnosis of chronic flat feet or document in-service bilateral foot symptoms.  In December 2005, the Veteran submitted a notice of disagreement.  In August 2006, the RO issued a Statement of the Case.  The Veteran did not submit a substantive appeal.  Thus, the September 2005 rating decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Evidence of record at the time of the September 2005 decision includes the Veteran's February 2005 claim, incomplete service treatment records (STRs), the Veteran's lay statements, VA medical records, and an informal hearing with a Decision Review Officer.  At the hearing, the Veteran reported he had not sought treatment after service discharge.  In lay statements, the Veteran reported symptoms and treatment during service.  The VA treatment records did not indicate any feet symptoms.  Those records do not satisfy the in-service element or present injury elements of service connection.

Evidence submitted after the 2006 decision includes 1) a March 2009 letter from K.W.B., who served with the Veteran from 1998 to 1999; 2) a March 2012 VA examination and opinion; 3) VA treatment records; and 4) the Veteran's lay statements.  In lay statements, the Veteran reported foot symptoms during and after active service.  In KWB's March 2009 letter, KWB noted that he observed that the veteran had severe pain in his feet during service.  VA treatment records dated in 2010 and 2011 and March 2012 foot examination note a diagnosis of plantar fasciitis and mild degenerative changes of the right first interphalangeal joint.  

The Board finds that new and material evidence has been presented.  Initially, it is noted that the RO issued a formal finding that additional STRs were unavailable.  Accordingly, reconsideration is not applicable to this claim.  The newly obtained evidence is new because it was not previously submitted to VA.  The evidence is material because it relates to unestablished facts necessary to establish the claim - corroborative evidence of in-service symptomatology and a present diagnosis.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Additionally, the evidence is neither cumulative nor redundant as that evidence was not of record at the time of the prior denial.  See 38 C.F.R. § 3.156(a).  Further, new evidence is to be presumed credible for purposes of deciding whether a previously denied claim may be reopened.  Justus, 3 Vet. App. at 513.  Moreover, when considering the new evidence in conjunction with the evidence already of record, combined with VA assistance including an examination, it raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  Accordingly, for all of the above reasons, the Veteran's claim is reopened.


ORDER

New and material evidence having been received to reopen the claim of entitlement to service connection for a bilateral flat feet, the appeal is grant to this extent only.  


REMAND

Although the Veteran originally filed his claim of service connection for bilateral pes planus, or flat foot, his current argument is that he does not know the precise diagnosis.  As there is a diagnosis of arthritis of a toe, and plantar fasciitis, the Board finds that the claim is properly one for a bilateral foot disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The issue has been recharacterized accordingly.

Remand is necessary to obtain an adequate medical opinion.  VA provided an examination in March 2012.  After reviewing the Veteran's medical records and examining the Veteran, the examiner diagnosed bilateral plantar fasciitis, not flat foot.  The examiner opined that the Veteran's bilateral foot complaints, including plantar fascitis, were less likely than not incurred in or caused by military service.  The examiner acknowledged that a portion of the Veteran's service treatment records were unavailable.  However, a pes planus diagnosis would not have changed and would have continued to be present if the Veteran had it during his military service.  Regarding the plantar fascitis, the examiner noted that the Veteran's Body Mass Index (BMI) of 47 percent would also have contributed to foot pain over the years and put stress on plantar fascitis.  Noting February 2010 foot x-rays, which revealed radiographically normal soft tissues, osseous structures, and articular relationships, and only mild degenerative changes of the right first interphalangeal joint, the examiner found that the Veteran's claimed acquired flat feet/bilateral foot disorder was less likely as not incurred in or caused by military service.  

This examination is inadequate.  The Veteran has claimed he had foot symptoms since his military service.  In a March 2009 letter, KWB reports that he witnessed the Veteran suffering from severe feet pain during his military service.  VA treatment records from February 2010 document the Veteran reported foot pain of over 10 years.  In the December 2005 notice of disagreement, the Veteran reported that his feet problems began in 1993.  The examiner cited to the Veteran's statements and the records that document the Veteran reporting foot symptomatology since his active service.  However, the examiner attributed the Veteran's plantar fascitis pain to weight problems.  In his May 2012 appeal, the Veteran reported that his pain in his feet caused him to stop physical activities, which caused obesity.  Essentially, he reported his foot pain preexisted his obesity.  In light of the examiner's failure to fully account for the lay statements relating the Veteran's foot symptoms to his military service, the Board finds that a new opinion is necessary to adequately address this appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran an appropriate examination to determine the nature and etiology of his bilateral foot disability, to include bilateral plantar fasciitis and right toe degenerative joint disease.  The claims folder must be made available to and reviewed by the examiner in conjunction with the examination report.  Any indicated studies should be performed.  A detailed history should be obtained from the Veteran regarding any injuries and symptoms during service.


The examiner must opine whether it is at least as likely as not (that is, a probability of 50 percent or greater) that each diagnosed foot disability, had its onset during the Veteran's active service or is otherwise related to wear and tear associated with his active service.  The VA examiner must consider the Veteran's and KWB's competent statements of bilateral foot pain during active service and the Veteran's assertion that he had the feet pain prior to his obesity.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Ensure complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


